 



Exhibit 10.1
MEMORANDUM OF UNDERSTANDING
COMPENSATION ARRANGEMENTS FOR
MEMBERS OF THE LINN ENERGY, LLC
BOARD OF DIRECTORS
Each independent director (as determined by the Board pursuant to applicable
Nasdaq National Market listing standards) serving on the Company’s Board of
Directors shall be compensated for his or her service as an independent director
of the Company in the following manner:
Annual Retainer. Independent directors shall be entitled to an annual retainer,
payable in cash, in the amount of TWENTY-FIVE THOUSAND DOLLARS ($25,000).
Service on Audit Committee. In addition to the annual retainer amount described
above, independent directors serving on the Company’s audit committee shall
receive the amount of TWENTY-FIVE THOUSAND DOLLARS ($25,000), payable in cash.
Service as Board Committee Chairman. In addition to amounts described above, any
independent director serving as Chairman of the audit, compensation, nominating
or conflicts committee of the Company shall receive the amount of TWO THOUSAND
DOLLARS ($2,000), payable in cash.
Grant of Options – Initial Appointment or Election to the Board. In addition to
cash compensation amounts described above, each independent director shall be
granted upon his or her first election or appointment to the Board options to
acquire TEN THOUSAND (10,000) units of the Company, at an exercise price equal
to the fair market value on the grant date, with such options subject to
immediate vesting, in full.
Grant of Options Upon Any Subsequent Re-Election to the Board. Each independent
director shall be granted upon each and every subsequent re-election as a member
of the Company’s Board of Directors at an annual meeting of unitholders options
to acquire TEN THOUSAND (10,000) units of the Company, at an exercise price
equal to the fair market value on the grant date, with such options subject to
vesting over three years from the grant date in annual 1/3 increments. Such
options shall immediately vest upon the death or disability of such independent
director, provided that any unvested option amounts shall be subject to
forfeiture upon the resignation or removal for cause of such independent
director.
Reimbursement of Expenses. Each director of the Company shall be entitled to
prompt reimbursement by the Company of any reasonable and customary expenses of
attendance at any meeting of the Board of Directors or any Committee thereof
upon furnishing of appropriate documentation in support of expense amounts
claimed for reimbursement.

 



--------------------------------------------------------------------------------



 



*         *         *
Cash compensation payable to any independent director pursuant to the above
shall be made in accordance with the then-current payroll practices of the
Company, and amounts to be paid shall be net of any applicable federal, state
and tax and other withholdings determined by the Company to be necessary or
proper. The Company will endeavor to remit compensatory amounts payable to any
director hereunder on a quarterly basis in even installments in amounts
constituting one-fourth (1/4th) of the total annual cash compensation amount due
to such director hereunder.
The Company will endeavor to grant options entitled hereunder as soon as
practicable following the appointment, election or re-election of any
independent directors, provided that no grant shall be made prior to appropriate
action taken by, as applicable, the Company’s Board of Directors or its
Compensation Committee.
The Company will also remit expense amounts determined to be properly
reimbursable hereunder as soon as practicable following submission by the
director of appropriate documentation in support of such expense amount, but in
any event within 30 days of the receipt by the Company of such documentation.

 